Per curiam.

The evidence is certainly admissible. The defendant is at liberty under his plea, to shew either a general or special property in himself, either by bill of sale., delivery from the plaintiff, contract or otherwise, and the rule of court respecting notice cannot be applied to such a case. The defendant is not bound to give information to his adversary under what pretensions he claims the articles in question; neither is the plaintiff under such necessity. The submission and award are evidence to prove the defendant’s claim, but not incontrovertible. The plaintiff is also at liberty to shew misbehaviour or partiality in the arbitrators, and bring forward every legal exception to the submission and award.
Verdict for the defendant.